642 F.2d 98
Billy GUICE and Howard Claxton, Sr., Petitioners-Appellants,v.Ray FORTENBERRY, Superintendent East Carroll Parish PrisonFarm, Respondent-Appellee.
No. 80-3350.
United States Court of Appeals,Fifth Circuit.
March 26, 1981.

Appeal from the United States District Court for the Western District of Louisiana; Tom Stagg, Judge.


1
George M. Strickler, Jr., N. Ann Woolhandler, Michael G. Collins, New Orleans, La., Samuel Thomas, Tallulah, La., for petitioners-appellants.


2
James Caldwell, Dist. Atty., Tallulah, La., for respondent-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion December 29, 1980, 5 Cir., 1980, 633 F.2d 699)


5
Before GODBOLD, Chief Judge, BROWN, COLEMAN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.